     Case 1:14-cr-00228-LJO-SKO Document 477 Filed 10/06/20 Page 1 of 9

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 1:14-cr-228-2-NONE
12                       Plaintiff,
13           v.                                        ORDER DENYING DEFENDANT’S
                                                       MOTION FOR COMPASSIONATE
14    MIGUEL GONZALEZ, et al.,                         RELEASE
15                       Defendant.                    (Doc. No. 463)
16

17

18          Pending before the court is defendant Miguel Gonzalez’s motion for compassionate

19   release pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion is largely based on defendant’s

20   medical condition and the risks posed to him by the ongoing coronavirus (“COVID-19”)

21   outbreak. (Doc. No. 463.) For the reasons explained below, defendant’s motion will be denied.

22                                           BACKGROUND

23          On March 30, 2015, defendant Gonzalez entered his plea of guilty to a structuring

24   conspiracy by conducting financial transactions in such a way to cause banks to fail to file

25   Currency Transaction Reports and doing so in connection with a drug trafficking conspiracy, all

26   in violation of 18 U.S.C. § 371, as charged in Count of the indictment. (Doc. Nos. 142 at 3; 141.)

27   According to the Presentence Report prepared in his case, defendant Gonzalez was a participant

28   in a conspiracy ship marijuana from California to Florida and Georgia. (Doc. No. 309
                                                       1
     Case 1:14-cr-00228-LJO-SKO Document 477 Filed 10/06/20 Page 2 of 9

 1   (Presentence Report) at 5–6.) Proceeds from those marijuana sales “were funneled back to
 2   California through structured bank deposits (in Florida) and withdrawals (in California).” (Id. at
 3   5.) “The deposits were made in amounts of $10,000 or less in order to prevent, or attempt to
 4   prevent, the financial institutions from filing Currency Transaction Reports on those
 5   transactions.” (Id. at 5–6.) It was determined that under the U.S. Sentencing Guidelines
 6   defendant Gonzalez’s adjusted offense level was 27 and his criminal history category was III,
 7   resulting in an advisory sentencing guideline range calling for a sentence of the statutory
 8   maximum sentence of 60 months imprisonment.1 (Id. at 16.) The U.S. Probation Office
 9   recommended a sentence of 60 months imprisonment. (Id.) Despite this recommendation, on
10   February 6, 2017, the sentencing judge departed downward from the advisory sentencing
11   guideline range and sentenced defendant Gonzalez to a 60 month term of probation with
12   conditions. (Doc. Nos. 385; 386 at 2, 388.)
13          On March 14, 2018, the U.S. Probation Office filed a petition for probation violation and
14   an arrest warrant was issued for defendant. (Doc. No. 398.) Specifically, defendant violated the
15   conditions of his probation by engaging in the same conduct that resulted in his probationary
16   sentence (i.e., shipping marijuana), unlawfully possessing controlled substances, associating with
17   his co-defendants in this case, and failing to comply with the other conditions of his probation
18   that had been imposed just more than a year earlier. (Id. at 2–3, 6–8.) Defendant Gonzalez
19   admitted to the charges set forth in the violation petition, his probation was revoked, and, on
20   December 10, 2018, defendant was sentenced to 60 months in the custody of the BOP with a 36
21   month term of supervised release to follow. (Doc. Nos. 454; 459; 460 at 2–3.)
22          Defendant is currently serving his sentence at the U.S. Bureau of Prisons’ (“BOP”)
23   Terminal Island Federal Correctional Institute in San Pedro, California (“FCI Terminal Island”).
24   (Doc. No. 463 at 7.) On June 10, 2020, counsel on behalf of defendant filed the pending motion
25   for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 463.) On July 1,
26
     1
27     But for the statutory maximum for the charge to which defendant Gonzalez pled guilty, his
     adjusted offense level and criminal history category would have called for a sentence of between
28   70 and 87 months in prison.
                                                       2
     Case 1:14-cr-00228-LJO-SKO Document 477 Filed 10/06/20 Page 3 of 9

 1   2020, the government filed its opposition to the motion. (Doc. No. 470.) No reply brief in
 2   support of the motion has been filed by defendant’s counsel and the time to do so has passed.
 3                                         LEGAL STANDARD
 4          A court generally “may not modify a term of imprisonment once it has been imposed.” 18
 5   U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of
 6   conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not
 7   be modified by a district court except in limited circumstances.”). Those limited circumstances
 8   include compassionate release in extraordinary cases. See United States v. Holden, 452 F. Supp.
 9   3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018 (“the FSA”),
10   motions for compassionate release could only be filed by the BOP. 18 U.S.C. § 3582(c)(1)(A)
11   (2002). Under the FSA, however, imprisoned defendants may now bring their own motions for
12   compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018). In this regard, the
13   FSA specifically provides that a court may
14                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the [BOP] to bring a
15                  motion on the defendant’s behalf2 or the lapse of 30 days from the
                    receipt of such a request by the warden of the defendant’s facility,
16                  whichever is earlier, may reduce the term of imprisonment (and may
                    impose a term of probation or supervised release with or without
17                  conditions that does not exceed the unserved portion of the original
                    term of imprisonment), after considering the factors set forth in [18
18                  U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                    that –
19
                    (i)    extraordinary and compelling reasons warrant such a
20                         reduction; or
21                  (ii)   the defendant is at least 70 years of age, has served at least 30
                           years in prison, pursuant to a sentence imposed under section
22                         3559(c), for the offense or offenses for which the defendant
                           is currently imprisoned, and a determination has been made
23

24   2
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
     defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
25   date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
26   defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
     Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
27   General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
     resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
28   § 3582(c)(1)(A).
                                                       3
     Case 1:14-cr-00228-LJO-SKO Document 477 Filed 10/06/20 Page 4 of 9

 1                         by the Director of the Bureau of Prisons that the defendant is
                           not a danger to the safety of any other person or the
 2                         community, as provided under section 3142(g);
 3                  and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission [.]
 4

 5   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).3

 6          The applicable policy statement with respect to compassionate release in the U.S.

 7   Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 8   compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.134; see also

 9   United States v. Gonzalez, No. 2:18-cr-00232-TOR, 2020 WL 1536155, at *2 (E.D. Wash. Mar.

10   31, 2020) (noting that courts “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary

11   and compelling reasons,” even though that policy statement was issued before Congress passed

12
     3
       Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
13   confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
     months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
14
     116-136, expands the BOP’s authority to release incarcerated defendants without judicial
15   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
16   determines appropriate,” assuming “the Attorney General finds that emergency conditions will
     materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
17   § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
     emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
18
     national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
19   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
     inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20   where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
     Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21   acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23   Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
     com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24   prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
     prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25   COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26   manafort-released-from-prison-amid-covid-19-fears.
     4
27     The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
     U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                      4
     Case 1:14-cr-00228-LJO-SKO Document 477 Filed 10/06/20 Page 5 of 9

 1   the FSA and authorized defendants to file compassionate release motions). However, a large and
 2   growing number of district courts across the country have concluded that because the Sentencing
 3   Commission has not amended the Guidelines since the enactment of the FSA, courts are not
 4   limited by the pre-FSA categories described in U.S.S.G. § 1B1.13 in assessing whether
 5   extraordinary and compelling circumstances are presented justifying a reduction of sentence
 6   under 18 U.S.C. § 3582(c). See, e.g., United States v. Parker, __ F. Supp.3d __, 2020 WL
 7   2572525, at *8–9 (C.D. Cal. May 21, 2020) (collecting cases); United States v. Rodriguez, 424 F.
 8   Supp. 3d 674, 681 (N.D. Cal. 2019).
 9            In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the
10   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See
11   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit
12   has not specifically addressed the question of which party bears the burden in the context of a
13   motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts
14   that have done so have agreed that the burden remains with the defendant. See, e.g., United
15   States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020);
16   United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, at *3 (W.D. Wash. May 7,
17   2020).
18                                                 ANALYSIS
19            As district courts have summarized, in analyzing whether a defendant is entitled to
20   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a
21   defendant has satisfied three requirements:
22                   First, as a threshold matter, the statute requires defendants to exhaust
                     administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
23                   district court may grant compassionate release only if “extraordinary
                     and compelling reasons warrant such a reduction” and “that such
24                   reduction is consistent with applicable policy statements issued by
                     the Sentencing Commission. Id. Third, the district court must also
25                   consider “the factors set forth in Section 3553(a) to the extent that
                     they are applicable.” Id.
26

27   Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-
28   LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 2020 WL 2572525, at *4;
                                                         5
     Case 1:14-cr-00228-LJO-SKO Document 477 Filed 10/06/20 Page 6 of 9

 1   United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,
 2   2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be
 3   “consistent with” the sentencing factors set forth in §3553(a)).
 4   A.      Administrative Exhaustion
 5           On April 14, 2020, defendant submitted an administrative request seeking compassionate
 6   release from the Warden at FCI Terminal Island. (Doc. No. 470-1 at 7.) The BOP denied
 7   defendant’s request on May 21, 2020. (Id.) However, because the Warden failed to respond to
 8   defendant’s administrative request within 30 days of its submission, the government concedes
 9   that defendant has exhausted his administrative remedies. (Doc. No. 470 at 5.) Therefore, the
10   court will turn to the merits of the pending motion.
11   B.      Extraordinary and Compelling Reasons
12           “Extraordinary and compelling reasons” warranting compassionate release may exist
13   based on a defendant’s medical conditions, age and other related factors, family circumstances, or
14   “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other
15   reasons” was included in the policy statement at a time when only BOP could bring a
16   compassionate release motion, courts have agreed that it may be relied upon by defendants
17   bringing their own motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-
18   JAM, 2020 WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).
19           Thus, the medical condition of a defendant may warrant compassionate release where he
20   or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life
21   trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a
22   specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive
23   examples of terminal illnesses that may warrant a compassionate release “include metastatic
24   solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced
25   dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or mental
26   condition may warrant compassionate release, including when:
27   /////
28   /////
                                                        6
     Case 1:14-cr-00228-LJO-SKO Document 477 Filed 10/06/20 Page 7 of 9

 1                  The defendant is
 2                  (I) suffering from a serious physical or medical condition,
 3                  (II) suffering from a serious functional or cognitive impairment, or
 4                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
 5
                    that substantially diminishes the ability of the defendant to provide
 6                  self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.
 7

 8   Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not

 9   be sufficient to warrant compassionate release under ordinary circumstances, some courts have

10   concluded that the risks posed by COVID-19 tips the scale in favor of release in particular

11   situations. See, e.g., United States v. Rodriguez, No. 2:03-cr-00271-AB, 2020 WL 1627331, at

12   *10–11 (E.D. Pa. Apr. 1, 2020) (“Without the COVID-19 pandemic—an undeniably

13   extraordinary event—Mr. Rodriguez’s health problems, proximity to his release date, and

14   rehabilitation would not present extraordinary and compelling reasons to reduce his sentence.

15   But taken together, they warrant reducing his sentence.”).

16          Compassionate release may also be warranted based on a defendant’s age and other

17   related factors. In these situations, “extraordinary and compelling reasons” exist where a

18   “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

19   mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

20   his or her term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).5 In

21   determining a defendant’s projected release date, courts may take into account any “good time

22   credits” awarded to the defendant by BOP for “exemplary” behavior in prison as set forth in 18

23   U.S.C. § 3624(b)(1). See, e.g., United States v. Burrill, No. 17-cr-00491-RS, 2020 WL 1846788,

24   at *1 n.1 (N.D. Cal. Apr. 10, 2020).

25          Here, defendant Gonzalez argues that extraordinary and compelling reasons warranting

26   his compassionate release exist due to the general risk posed by COVID-19. (See passim Doc.

27
     5
       However, because defendant Gonzalez is only 36 years old (Doc. No. 309 at 3), his age and
28   age-related factors do not play a role in consideration of his pending motion.
                                                        7
     Case 1:14-cr-00228-LJO-SKO Document 477 Filed 10/06/20 Page 8 of 9

 1   No. 463.) Defendant does not argue that he suffers from any health condition that places him at
 2   greater risk for contracting a severe illness from COVID-19. (See Doc. No. 470 (Government’s
 3   Opposition) at 4 n.1 (“Gonzalez does not claim that he has any underlying health conditions that
 4   make him more suspectable to COVID-19, and he has tested negative.”).) In order to qualify for
 5   compassionate release, however, a defendant must demonstrate that he is suffering from some
 6   “serious” medical condition “that substantially diminishes [his] ability . . . to provide self-care” in
 7   FCI Terminal Island and that the medical condition is one “from which he . . . is not expected to
 8   recover.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). Defendant’s motion falls far short in this regard.
 9   Defendant does not identify any medical condition from which he suffers, let alone a “serious”
10   one. At the time of sentencing, defendant himself noted that “he is healthy and the only major
11   injury he could recall was a dislocated left shoulder when he was in the fifth grade. He stated he
12   has no lingering effects from the injury.” (Doc. No. 309 (Presentence Report) at 14.) As the
13   Third Circuit recently held in two cases, the general risk of COVID-19 to a federal prisoner by
14   itself is not a sufficient basis upon which to grant compassionate release. See United States v.
15   Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the
16   possibility that it may spread to a particular prison alone cannot independently justify
17   compassionate release[.]”); United States v. Roeder, 807 F. App’x 157, 161 n.16 (3d Cir. 2020)
18   (“[T]he existence of some health risk to every federal prisoner as the result of this global
19   pandemic does not, without more, provide the sole basis for granting release to each and every
20   prisoner within our Circuit.”).
21           The court agrees with this conclusion. Defendant cannot establish extraordinary and
22   compelling reasons based simply on the general risk of COVID-19, an argument that would apply
23   to essentially every prisoner. that is all defendant has done here. Therefore, the court will deny
24   the pending motion for compassionate release pursuant to § 3582(c)(1)(A).
25   C.      Consistency With the § 3553(a) Factors
26           Because the pending motion fails to establish extraordinary and compelling reasons
27   justifying compassionate release in this case, the court need not address whether any reduction in
28   /////
                                                         8
     Case 1:14-cr-00228-LJO-SKO Document 477 Filed 10/06/20 Page 9 of 9

 1   defendant’s sentence would be consistent with consideration of the sentencing factors set forth at
 2   18 U.S.C. § 3553(a).6
 3                                            CONCLUSION
 4          For the reasons explained above, defendant’s motion for compassionate release (Doc. No.
 5   463) is denied.
 6   IT IS SO ORDERED.
 7
         Dated:    October 6, 2020
 8                                                     UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   6
       Nonetheless, the court notes that defendant Gonzalez was originally sentenced to straight
23   probation in this case and was only sentenced to 60 months imprisonment after violating the
     courts trust by blatantly violating the conditions of that probation. Given the similar 60 months
24   sentences imposed on several of his co-defendants, serious sentencing disparity issues under 18
     U.S.C. § 3553(a) would be raised by a reduction in his current sentence. Finally, defendant
25   Gonzalez has now served only approximately 22 months of his 60 month sentence. See United
26   States v. Shayota, No. 1:15-cr-00264-LHK-1, 2020 WL 2733993, at *5–6 (N.D. Cal. May 26,
     2020) (“The length of the sentence remaining is an additional factor to consider in any
27   compassionate release analysis, with a longer remaining sentence weighing against granting any
     such motion.” (citation omitted)). All of these considerations would also weigh against the
28   granting of the requested relief in this case.
                                                         9
